Citation Nr: 1217251	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  06-30 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a disability manifested by chest pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to July 1995.

This appeal comes before the Board of Veterans' Appeals  (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran presented testimony at a hearing chaired by the undersigned Veterans Law Judge, at the RO, in May 2010.  A transcript of the hearing is associated with the claims file.  The Veteran also testified at hearings before RO personnel in August 2004 and January 2007.  Those transcripts are also of record.  

In an August 2010 decision, the Board awarded a higher initial rating, prior to March 20, 2007 for the Veteran's left ankle disability, thus as the decision was final when issued and there is no indication that the Veteran filed a notice of appeal, this issue is no longer in appellate status.  The Board also remanded the claims for service connection for a disability manifested by chest pain, a left knee disability and a psychiatric disability, to include posttraumatic stress disorder (PTSD) for further development.  

By a September 2010 rating decision, the RO effectuated the Board's decision with respect to the award for a higher initial rating, prior to March 20, 2007 for the Veteran's left ankle disability.  Thereafter, by a December 2011 rating decision, the RO granted service connection for the Veteran's claims for a left knee disability (characterized as left knee strain) and PTSD, thereby constituting a full grant of the benefits sought on appeal.  Thus, as these issues were granted in full, they are not in appellate status before the Board and need not be addressed further.

The Board has recharacterized the claim regarding chest pain, as reflected on the title page, to more accurately reflect what the Veteran has claimed and what the RO has actually adjudicated.  In essence, the Veteran has not limited his claim to the diagnosis of costochondritis, but seeks service connection for a disability manifested by chest pain.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a .... disability claim includes any ... disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  


FINDING OF FACT

The probative weight of the evidence does not demonstrate a current diagnosis of a disability manifested by chest pain of service origin.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a disability manifested by chest pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the June 2003 rating decision, he was provided notice of the VCAA in November 2002 and December 2002.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran also received notice in March 2006, pertaining to the downstream disability rating and effective date elements of his claim and was furnished a statement of the case in July 2006 with subsequent readjudication in October 2007 and December 2011 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, adequate VA examinations and statements and testimony from the Veteran and his representative. 

This case was previously remanded by the Board in August 2010 to provide the Veteran with an adequate VA examination for a disability manifested by chest pain.  As the November 2010 VA examiner performed all the tests necessary to evaluate the Veteran's current chest pain and complied with the Board's remand instructions, the Board is satisfied that the development requested by its August 2010 remand has now been satisfactorily completed and substantially complied with respect to service connection for a disability manifested by chest pain.  See Stegall, 11 Vet. App. 268 (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Board notes that the November 2010 VA examination report reflects that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered an appropriate diagnosis  and opinion consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

Service treatment records reflect that, upon entrance into active service, an August 1991 enlistment examination revealed no abnormalities of the lungs, chest or heart on clinical evaluation.  In an August 1991 Report of Medical History, the Veteran did not report a history of chest pain.  In an undated service treatment report, the Veteran was treated in the emergency department for a complaint of chest pain while running, associated with shortness of breath.  A June 1994 service treatment report reflects that the Veteran was seen for a complaint of chest pain and dyspnea while running.  At that time, he was diagnosed with chest pain which was noted as probably musculoskeletal in nature.  A June 1994 x-ray was taken demonstrating clear lungs, normal heart, pulmonary, vascularity, and mediastinal structures.  A June 1994 electrocardiogram (ECG) revealed sinus bradycardia with sinus arrhythmia and sinus tachycardia (ST) elevation probably due to early repolarization, but was otherwise normal.  A follow-up visit in July 1994 reveals that the chest x-ray and ECG were found to be negative.  The Veteran's history of chest pain was noted to have started one month earlier with minimal chest pain in the previous two weeks and was much improved with Motrin.  At that time, the diagnosis was resolving costochondritis.  An in-service Master Problem List noted the Veteran's temporary problems included chest pain, also noted as costochondritis, occurring in June 1994 and July 1994.  No separation examination is of record.  

The post-service medical evidence, including private and VA medical records, reflects that Veteran sought treatment from a private physician in September 1996 for complaint of chest pain.  An ECG was read as normal, and x-rays showed no cardiomegaly.  The resulting diagnosis was bronchitis and rule out pleurisy.  

Private treatment reports from November 2000 reflect that the Veteran was again treated for chest pain in the emergency department.  An ECG and x-rays taken at that time were normal.  Additional testing also noted no evidence of myocardial infarction.  A thalium myocardial perfusion imaging test however, revealed a strong suspicion of significant perfusion deficit in the interior wall of the left ventricle.  

In February 2001 private medical report, the Veteran was again treated in the emergency department for sudden onset of stabbing, sharp left precordial chest pain, with a squeezing sensation.  An ECG was read as normal and additional testing also noted no evidence of myocardial infarction.  At that time, a lung scan also showed a low probability of pleural effusion.  An x-ray revealed findings of mild to moderate pulmonary vascular congestion, however, the private physician overseeing the Veteran's treatment, Dr. L., noted that, upon his review of the x-ray report, he found a normal heart size with no evidence of any pulmonary vascular congestion, heart failure or pneumonia.  Dr. L. also noted that the Veteran was previously treated in November of the previous year for symptoms of chest pains but workup was unremarkable then.  Upon a physical evaluation, no abnormalities of the heart, lungs or chest were found.  The Veteran was diagnosed with atypical chest pain, musculoskeletal in nature.  Prior to discharge, the Veteran was provided a private psychiatric evaluation in March 2001, in which the private psychiatrist noted that the Veteran's ECG and lab work was all within normal limits and the Veteran had not experienced chest pain since hospitalization.  The Veteran reported during his evaluation that this was the second time that he had been to the hospital for chest pains.  He stated that he believed he might still be having some cardiac problems and that he was going to get a second opinion, as the treating physician, Dr. L., did not feel that he had any cardiac problems.  The Veteran reported that Dr. L. had told him that his prior admission's stress test had shown some blockage but now Dr. L. said that the Veteran did not have any cardiac pathology.  

A January 2003 VA primary care note reveals a history of questionable coronary artery disease, at which time the Veteran reported that had been diagnosed with coronary artery disease when he presented with chest pain.  He also stated that he was told that he had a small myocardial infarction.  The Veteran then reported that, after passing out during a stress test, he was told that it was psychological and that he did not have any heart disease.  Finally, he stated that since that past incident the year before, he had not had any chest pain or chest tightness.  A physical examination of the cardiac and respiratory systems revealed no findings of abnormalities at the time and a cardiac assessment found that it was unclear if the Veteran truly had a myocardial infarction, as he was not placed on medication, did not have a catheter, had not had a cardiac follow up, and he had not had a recurrence of chest pain since it occurred in the last year.  A subsequent January 2003 VA outpatient treatment report notes that the private medical records of treatment for the Veteran's hospital treatment for chest pain were reviewed and he had a normal ECG, a normal ventilation/perfusion (VQ) scan, and negative cardiac enzymes, however, a myocardial perfusion study showed a possible perfusion defect of the interior wall of the left ventricle.  The assessment of atypical chest pain was noted and the Veteran was referred to the cardiology department at the VA medical center (VAMC) for further studies.  

In a February 2003 VA psychiatric treatment report, the Veteran reported a history of coronary artery disease, that the VA treatment provider noted there were no records of such.  At that time, it was also noted that the Veteran reported vague precordial sharp pains occurring sporadically both at rest and with exertion which was not associated with dyspnea, diaphoresis, edema, orthopnea, presyncope or paroxysmal nocturnal dyspnea.  It was also noted that the Veteran's functional capacity was difficult to assess since he did not like to stress himself out but admitted to being "high energy."  Again, the Veteran's past medical history revealed a questionable cardiac history.  A physical examination of the lungs and cardiac system demonstrated no abnormalities and a stress test was scheduled. A subsequent February 2003 VA outpatient treatment report revealed a history of questionable coronary artery disease at which time the Veteran reported a history of chest pains, however, the VA physician noted that the Veteran had conflicting reports in which he stated that his chest pain may have been more anxiety.  The Veteran also denied shortness of breath but admitted to dyspnea on exertion.  A physical examination of the respiratory and cardiac systems demonstrated no abnormalities and the Veteran was assessed with questionable coronary artery disease, with a note that a follow up will be performed as the stress test results were pending.  

At a May 2003 VA examination, the Veteran reported having an anxiety attack one year prior.  He denied having any problems with his chest, injury to his chest, shortness of breath or any chest pain.  A physical examination revealed, no tenderness to palpation of the chest and lungs were clear to auscultation bilaterally with vesicular breath sounds present throughout both lung fields.  The heart had regular rate and rhythm.  The VA examiner concluded that there were inadequate clinical and radiological findings to make a diagnosis of a chest condition at the time of this examination.

A September 2003 VA outpatient treatment report again revealed a history of questionable coronary artery disease.  At that time however, the VA physician noted that a thallium stress test revealed results of no inducible ischemia.  A physical examination of the respiratory and cardiac systems demonstrated no abnormalities were found and the Veteran was assessed with questionable coronary artery disease, with a note that the thallium stress test was negative.  In March 2004 and September 2004 VA outpatient treatment reports, a VA physician noted a history of questionable coronary artery disease and that a thallium stress test revealed results of no inducible ischemia.  The Veteran denied any chest pains on both occasions.  A physical examination of the respiratory and cardiac systems demonstrated no abnormalities and the Veteran was assessed with questionable coronary artery disease, with a note that the thallium stress test was negative.  

In an August 2004 hearing before the RO, the Veteran testified that, at the time of the May 2003 VA examination, he denied having any injury or pain associated with the chest or shortness of breath because he did not have any at the time.  He also reported that if he overexerted himself, if he walked too far or was "winding" himself, his chest really started hurting.  The Veteran testified that within a month after he got out of the military, he was treated at the hospital for pleurisy and had been having "little attacks here and there."  He also reported that he was told what he had was anxiety and then stress testing showed he had a blockage.  

In a February 2005 VA examination for PTSD, the Veteran informed the examiner that he tended to avoid crowds because he got anxious and got chest pain. 

In a January 2007 hearing before the RO, the Veteran testified that when he was in the military he had a sudden shortness of breath which was found to be musculoskeletal.  He also reported that, since then he has had two heart attacks, although he was told the second one was psychological because of all of the stress he was going through.  The Veteran testified that he thought his chest pain could have been caused by anxiety. 

In February 2009, the Veteran's fiancée called the VAMC indicating that the Veteran was coughing blood and that he reported chest discomfort.  She then stated she was taking him to the closest emergency room.  In a March 2009 VA emergency department note, the Veteran was treated for hemoptysis and also reported having mild chest discomfort, not pleuritis in nature.  A physical examination of the heart and pulmonary system revealed no abnormalities.  In a subsequent March 2009 VA outpatient treatment report, the Veteran was noted to have gone to a private hospital emergency room in February 2009 for hemoptysis, at which time it was noted that a computerized tomography (CT) scan of the chest revealed a questionable right lower lobe infiltrate and a bronchoscopy was negative.  A physical examination of the cardiac system and lungs revealed no abnormalities and the Veteran's plan of care was noted to include pneumonia versus bronchitis versus other source of bleeding, however, neither of these disabilities was included in the diagnosis, which consisted of hemoptysis.  An April 2009 VA otolaryngology clinic note reflects that the Veteran recently had episodes of hemoptysis which was thought to be due to pneumonia versus bronchitis and resolved with treatment of Levaquin.  

In a May 2010 Travel Board hearing, the Veteran testified that he had been treated in service for chest pain and that, two month after that time he was in the emergency room for bronchitis and rule out pleurisy.  He then reported that he was treated a few years later for chest pains that were called atypical and had again gone back for treatment of chest pains.  The Veteran testified that he continued to have episodes of chest pain every few months and that he felt tense in the chest and had sharp pains, and then just tried to straighten up and it faded away.  He stated that his problems continued from when he got out of service in 1995 to the present time.  

At a November 2010 VA examination, the examiner noted the Veteran's history of treatment for chest pain in service and noted relevant evidence based upon a reviewed the claims file.  The examiner opined that chest pain was less likely than not related to service.  The examiner found that costochondritis was a condition that caused chest pain due to inflammation of the cartilage and bones in the chest wall and occurred when there was inflammation at the junction of the rib bone and breastbone (sternum).  She noted that, at this junction, there was cartilage joining these bones which could become irritated and inflamed and, depending on the extent of the inflammation, costochondritis could be quite painful.  An x-ray of the chest revealed findings of clear lungs, no pleural effusion or pneumothorax and heart size and pulmonary vasculature within normal limits.  At the end of the examination, a diagnosis of costochondritis was included.  

After a careful and considered review of the evidence, the Board finds, as will be discussed in detail below, that the preponderance of the evidence is against a current diagnosis of a disability manifested by chest pain.

The Board notes that while the lay statements, testimony and history provided by the Veteran to VA physicians report that he had been treated for chest pain at a hospital emergency room within two months of separation from his active service in 1995 and was diagnosed with coronary artery disease, that his chest pain had been associated with anxiety also at that time, and that he has had two heart attacks, the evidence of record does not demonstrate that the Veteran was treated at the hospital emergency room for chest pain until over a year after his discharge from active service, at which time an ECG was read as normal, x-rays showed no cardiomegaly and he was diagnosed with bronchitis and rule out pleurisy.  No follow-up treatment was provided at this time.  In fact, the Veteran was not treated again for chest pain until November 2000.  In February 2001, a private physician, Dr. L., who treated the Veteran for chest pain noted that, upon his review of the x-ray report which initially indicated mild to moderate pulmonary vascular congestion, he found a normal heart size with no evidence of any pulmonary vascular congestion, heart failure or pneumonia.  In addition, Dr. L. also noted that the Veteran was previously treated in November of the previous year for symptoms of chest pains but workup was unremarkable then.  In February 2001, the Veteran was diagnosed with atypical chest pain, musculoskeletal in nature.  

Moreover, the Veteran was provided a psychiatric evaluation in March 2001 only upon disclosing symptoms of depression to Dr. L. prior to his discharge from the hospital, at which time the private psychiatrist noted that the Veteran's ECG and lab work was all within normal limits and he had not experienced chest pain since hospitalization.  During the March 2001 psychiatric evaluation, the Veteran reported during that this was the second time that he had been to the hospital for chest pains, that he believed he might still be having some cardiac problems and that he was going to get a second opinion as Dr. L. did not feel that he had any cardiac problems, and that Dr. L. had told him that his prior admission's stress test had shown some blockage but now Dr. L. said that the Veteran did not have any cardiac pathology.  Finally, the post-service medical evidence is absent of any notation or findings of a heart attack at any time and stress test results from February 2003 were negative.  

The Board acknowledges the lay statements and testimony by the Veteran that he had been treated for chest pain at a hospital emergency room within two months of separation from his active service in 1995, that he was diagnosed with coronary artery disease and that his chest pain had been associated with anxiety also at that time, however, while the Veteran is competent to report chest pain symptoms in service, since his active service and any contemporaneous treatment for such, he is not competent to specify that any of the symptoms experienced are related to a diagnosed disability, as this would constitute a medical conclusion which he is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  

Furthermore, the Board points out that, as noted above, the Veteran's statements of being treated for chest pain at a hospital emergency room within two months of separation from his active service in 1995, that he was diagnosed with coronary artery disease and that his chest pain had been associated with anxiety also at that time are inconsistent with the medical evidence cited above that directly contradicts these statements.  Therefore, the Board finds that the Veteran's statements and testimony are not credible evidence as they are inconsistent with the contemporaneous medical evidence of record during the period of this appeal.  See also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  To the extent that the Veteran' has asserted his chest pain was associated with pleurisy, the Board also observes that the September 1996 private treatment report indicates a diagnosis of rule out pleurisy, although no follow up was provided to confirm or rule out this diagnosis.  Moreover, in February 2009, the Veteran reported having mild chest discomfort, which was found to be not pleuritic in nature.  See id.  

In a May 2003 VA examination report, the Veteran stated that he had an anxiety attack one year prior, he denied having any problems with his chest, injury to his chest, shortness of breath or any chest pain, and the examiner concluded that there was inadequate clinical and radiological findings to make a diagnosis of costochondritis.  Moreover while the November 2010 VA examination report reflects that costochondritis was included in the diagnosis section at the end of the examination, the examiner at the time made it clear that the Veteran did not have costochondritis in her opinion and found that chest pain was less likely than not related to service.  The examiner specifically found that costochondritis was a condition that caused chest pain due to inflammation of the cartilage and bones in the chest wall and occurred when there was inflammation at the junction of the rib bone and breastbone (sternum), that there was cartilage joining these bones which could become irritated and inflamed and, depending on the extent of the inflammation, costochondritis could be quite painful, thereby distinguishing it from the Veteran's current chest pain.  In addition, an x-ray of the chest revealed findings of clear lungs, no pleural effusion or pneumothorax and heart size and pulmonary vasculature within normal limits.  

Therefore, the Board finds that, based on the evidence cited above, there is no satisfactory or competent evidence of record during the period of the appeal that the Veteran has a diagnosis of a disability manifested by chest pain.  

In making this decision, the Board acknowledges that the Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The Board has concluded that the satisfactory evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of a chronic disability manifested by chest pain at any time during the period of this appeal.  In fact, as demonstrated by the medical evidence of record, including private and VA medical records dating from September 1996 to March 2010 and VA examinations, the Veteran has not been provided a diagnosis of a disability manifested by chest pain at any time.  To the extent that the diagnosis of bronchitis and rule out pleurisy were diagnosed in September 1996, no follow up was provided for these conditions and thereafter in February 2001, Dr. L. concluded, based upon a review of the Veteran's current test results and those from his November 2000 hospitalization, that the Veteran had a normal heart size with no evidence of any pulmonary vascular congestion, heart failure or pneumonia and the workup form November 2000 was unremarkable.  Moreover, while the Veteran had a diagnosis of pneumonia versus bronchitis in February 2009, an April 2009 follow up revealed that hemoptysis which was thought to be due to pneumonia versus bronchitis and resolved with treatment of Levaquin.  Finally, the Board observes that while the VA examiner noted a diagnosis of costochondritis, she then specified in her opinion that the Veteran had chest pain which was not related to service and that the Veteran did not have costochondritis.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely a disability manifested by chest pain, there can be no valid claim.  

Thus, as the overall evidence of record fails to support a diagnosis of the claimed disability manifested by chest pain at any time throughout the duration of the appeal, service connection for disability manifested by chest pain is not warranted.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Service connection for a disability manifested by chest pain is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


